 Emmaus Life Sciences, Inc. 10-Q [emma-10q_093012.htm]
 
EMMAUS LIFE SCIENCES, INC.
 
Promissory Note
 (Cash Interest)
(_________________)
 
Principal Amount:
$_________________                                                                                     Date:
_______ __ ____
 
FOR VALUE RECEIVED, EMMAUS LIFE SCIENCES, Inc., a Delaware corporation, located
at 20725 S. Western Ave., Suite 136, Torrance, CA  90501 (“Borrower”) agrees to
pay to
__________________________ (“Lender"), the sum of $____________________ U.S.
Dollars (“Principal Amount”), together with accrued interest thereon at the rate
of eight percent (__%) per annum, under the following terms and conditions of
this Promissory Note (“Note”).
 
1.           Terms of Repayment (Balloon Payment):  Simple interest at the rate
of eight percent (8%) per annum will accrue on the outstanding Principal Amount
commencing on the date of this Note until called by Lender, and the Borrower
shall make quarterly payments of interest only, as set forth in Attachment 1
hereto. The entire unpaid Principal Amount and any accrued interest thereon
shall become immediately due and payable ___________________________.
 
2.           Prepayment:  This Note may be prepaid in whole or in part at any
time without premium or penalty.  All prepayments shall be in cash, and first be
applied to accrued interest, and then to outstanding Principal Amount.
 
3.           Place of Payment:  All payments due under this Note shall be sent
to the Lender’s address, set forth in Attachment 1 hereto, or at such other
place as the holder of this Note may subsequently designate in writing to the
Borrower.
 
4.           Warrant:  Lender is entitled to the warrant to purchase 1,000,000
shares. The warrant shall be exercisable within three (3) years of Loan Date.
The warrant share price shall be $______.
 
5.           Acceleration of Debt:  If the Borrower fails to make any payment
due under the terms of this Note or seeks relief under the U.S. Bankruptcy Code,
or suffers an involuntary petition in bankruptcy or receivership that is not
vacated within thirty (30) days, the entire balance of this Note and any
interest accrued thereon shall be immediately due and payable to the holder of
this Note.
 
6.           Modification:  No modification or waiver of any of the terms of
this Agreement shall be allowed unless by written agreement signed by the
parties. No waiver of any breach or default hereunder shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.
 
7.           Assignment.  Neither this Note, nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Borrower or by the Lender without the prior written consent
of the other party, except in connection with an assignment in whole to a
successor corporation to Borrower, provided that such successor
 

1

 

 

 
corporation acquires all or substantially all of Borrower's property and assets
and Lender's rights hereunder are not impaired.
 
8.           Complete Note. This Note is the complete and exclusive statement of
agreement of the parties with respect to matters in this Note. This Note
replaces and supersedes all prior written or oral agreements or statements by
and among the parties with respect to the matters covered by it. No
representation, statement, condition or warranty not contained in this Note is
binding on the parties.
 
9.           Severability of Provisions:  If any portion of this Note is deemed
unenforceable, all other provisions of this Note shall remain in full force and
effect.
 
10.         Choice of Law:  All terms and conditions of this Note shall be
interpreted under the laws of the State of California, United States of America.
 
IN WITNESS WHEREOF, the Borrower has caused this PROMISSORY NOTE to be executed
by a duly authorized officer as of the date first written above.
 
EMMAUS LIFE SCIENCES, Inc.
 
By:  _______________________________________
 

2

 

 

 
ATTACHMENT 1
 

Lender’s Name:           Lender’s Address:                             Principal
Amount: USD $_____________________________         Monthly Interest at ___%    
Per Annum on Principal Amount: $_________________________________  

 

3

 

 

 
[INFORMATION FOR PURPOSES OF FILING WITH THE SECURITIES AND EXCHANGE COMMISSION]
 
SCHEDULE A
 
NOTEHOLDERS
 
Lender
 
Principal Amount
 
Loan Date
 
 
Term
 
Warrant’s
Shares
 
Warrant Price
Yutaka Niihara
 
$1,270,100
 
8/29/2012
 
1 Year
 
1,000,000
 
$2.50 / share

 

4